Title: From James Madison to William Eaton, 10 May 1802
From: Madison, James
To: Eaton, William


Sir.Department of State. May 10th. 1802.
Your several letters not heretofore acknowledged have been received down to that of the 22d. day of february last. Your Bills amounting to Sixteen thousand Dollars in favor of Stephen Kingston and John Shaw, will be paid; but it is regretted that the draughts were made, particularly that for future contingencies, without the statement of your accounts, which had been enjoined. I hope you will lose no time in supplying the omission, and that on a settlement with the Treasury Department, the result will justify me in accepting, as well as you in making the draughts.
The present intended for you by the Government of Denmark, cannot be accepted without the permission of Congress, who have manifested in other instances a determination against such a practice. The door is nevertheless open to your application, if you should incline to make it, to that authority. The President can do nothing in the case.
In order to make a due impression on the Bashaw of Tripoli, the Frigates in the Mediterranean, are to rendezvous before that place, and Mr. Cathcart will attend in order to take advantage of that impression, to meet the Bashaw in negociation for putting an end to the war. This information will, the President trusts, lead you to favor the object, as far as circumstances may enable you, and particularly to exert yourself, if necessary, in keeping the Bey of Tunis in proper temper towards the United States during the crisis. I learn from London, that Jewels and arms to the amount of £6573..15..4 sterling, have been forwarded for him, of which you will no doubt make the most for the public advantage. I am very respectfully. &c.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, IC, vol. 1).



   
   Eaton to JM, 22 Feb. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:483).



   
   See Eaton to JM, 13 Dec. 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:313–14).



   
   For the gift from Denmark, see Eaton to JM, 17 Nov. 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:249 and n.). For Congress’s unwillingness to allow the acceptance of such gifts, see JM to William Vans Murray, 7 Jan. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:370 and nn.).



   
   For JM’s instructions for conducting these negotiations, see his letter to James Leander Cathcart, 18 Apr. 1802.


